DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on October 31, 2018. It is noted, however, that applicant has not filed a certified copy of the TW107214796 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haigh (GB 2425567 A).
In regards to claim 1, Haigh discloses a latch guiding and coupling device comprising: a coupling seat 46b (component 46b is identical to component 46a shown 

    PNG
    media_image1.png
    501
    858
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    662
    950
    media_image2.png
    Greyscale

In regards to claim 2, Haigh discloses a plurality of fasteners (counter-sunk screws not shown, Page 7, lines 14-16), wherein the coupling seat includes a plurality of fixing holes 53a and 53b, wherein the locking plate includes a plurality of positioning holes 53a and 53b, and wherein the plurality of fasteners extends through the plurality of positioning holes and is removably fixed in the plurality of fixing holes of the coupling seat (Figures 3 and 4 and Page 7, line 14 – Page 8, line 2).
In regards to claim 3, Haigh discloses that the locking plate further includes a guiding plate 21 extending laterally therefrom, wherein the guiding plate includes an arcuate side 24 (considered as an arcuate side because it includes arcs or curved portions, see Figure 4) extending from a distal end (see Figure 4 above) of the guiding plate towards the coupling seat (the portion of the arcuate side shown in Figure 4 above extends towards the coupling seat when the coupling seat is located on the locking plate in Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 8, 2021